DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

3.	Accordingly, claims 1-19 are pending and being examined. Claims 1, 10, and 19 are independent form.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (US 2016/0063235, hereinafter “Tussy”). 

Regarding claim 1, Tussy discloses a face authentication apparatus (the facial recognition authentication method/system; see fig.4) comprising: a memory containing program instructions; and a processor coupled to the memory (these HW related features; see fig.2 and the corresponding paragraphs), wherein the processor is configured to execute the program instructions to: 
acquire a face image of an authentication target (obtaining authentication information from a user by a camera; see 112, 108 of fig.1; see 810 of fig.8 and para.93); 
perform face authentication on the face image of the authentication target on a basis of a threshold (determining whether the authentication information sufficiently corresponds with the enrollment information based on the established thresholds; see 950 of fig.9 and para.99); 
measure elapsed time from a time of starting operation of the face authentication apparatus (wherein the authentication information includes “path parameters” and “the elapsed time” which determine the authentication images; see para.94); and receive a request of a changing of the threshold (wherein the threshold indicating the level of correspondence between two image matches is an adaptive threshold and may change over time and depending on various factors; see para.100, and para.192) from a user (“The user then, via the user interface, indicates that he or she would like to set up the authentication system in response to the prompt”, cf. para.82; “The level of correspondence required to determine that the enrollment information sufficiently corresponds with the authentication information in the login attempt may be set in advance”, cf. para.99) and 

Tussy does not explicitly disclose “restrict the changing of the threshold to a value larger than a value determined depending on the elapsed time measured” as recited in the claim. However, Tussy, in Paragraph [0196], clearly discloses “[F]or example, during a first few days after enrollment, the threshold may be lower while a security threat is low and the differences in paths are likely to be higher. After a number of authentications or a number of days, the threshold may increase.” In Paragraph [0194], Tussy discloses “[I]n order to make the authentication system more convenient for the user without losing security, the adaptive threshold system allow the enrollment movement to adapt so that the user is not locked into the awkward and clumsy initial movement as the enrollment movement.”  In Paragraph [0100], Tussy further discloses “[I]n one embodiment, the authentication server 120 may require a 99.9% match rate as the level of correspondence when the GPS information of the mobile device corresponds with the location of the user's home or other authorized location(s). In contrast, if the GPS information shows the device is in a foreign country far from the user's home, the authentication server may require a 99.99% match rate as the level of correspondence or may be denied entirely. Hence, the required match between pre-stored authentication data (enrollment information) and presently received authentication data (authentication information) is elastic in that the required percentage match between path parameters or images my change depending on various factors, such as time of day, location, frequency of login attempt, date, or any other factor.” 

According to at least the above cited disclosures, Tussy does not only teach an adaptive threshold which may change over time and depending on various factors. It would be obvious and straightforward for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that: when a threshold is higher during a first few days after enrollment, the method in Tussy needs to restrict the threshold so that the user is not locked into the awkward. As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to “restrict the changing of the threshold to a value larger than 100% threshold match rate since a over 100% threshold match rate would not be reasonable and would never be reached based on common knowledge.

Regarding claim 2, 11, Tussy discloses, wherein the changing of the threshold includes setting the threshold to be smaller relative to a target value at the time of starting the operation of the face authentication apparatus (gradually increase threshold value; see para.196). 
 
Regarding claim 3, 12, Tussy discloses, wherein the changing of the threshold includes, before changing the threshold in accordance with a request from a user, checking whether or not a value of the threshold after the change is larger than the value determined depending on the elapsed time measured, and if the value is larger, rejecting the request (see para.196).  

Regarding claim 4, 13, Tussy discloses, wherein the changing of the threshold includes gradually incrementing the threshold until the threshold reaches a target value in accordance with the value determined depending on the elapsed time measured (see para.196).  

Regarding claim 5, 14, Tussy discloses, further comprising a threshold changing schedule that is a schedule of changing the threshold after the time of starting the operation of the face authentication apparatus and in which a value of the threshold after the change becomes larger as the elapsed time from the time of starting the operation is longer, wherein the changing of the threshold includes calculating the value determined depending on the elapsed time measured, on a basis of the threshold changing schedule and the elapsed time measured (see para.196).  

Regarding claim 6, 15, Tussy discloses, further comprising a plurality of types of the threshold changing schedules, wherein the changing of the threshold includes selecting, from the plurality of the types of the threshold changing schedules, a threshold changing schedule to be used for calculating the value determined depending on the elapsed time measured, on a basis of a history of face authentication success (see para.196).  

Regarding claim 7, 16, Tussy discloses the face authentication apparatus according to claim 1, wherein the processor is configured to further execute the program instructions to: output a result of the face authentication (see para.104, para.123).  

egarding claim 8, 17, Tussy does not explicitly disclose, “wherein4PRELIMINARY AMENDMENTAttorney Docket No.: Q256609Appln. No.: Entry into National Stage of PCT/JP2018/047066 the acquiring the face image includes acquiring a face image of a user who passes through a gate apparatus as the face image of the authentication target” as recited in the claim. However, Tussy clearly teaches: “although described herein as financial account authentication, the authentication using path parameters and image data may be implemented in any environment requiring verification of the user's identity before allowing access, such as auto access, room access, computer access, web site or data access, phone use, computer use, package receipt, event access, ticketing, courtroom access, airport security, retail sales transaction, IoT access, or any other type of situation”. See para.204. Thus, it would be obvious and straightforward for one of ordinary skill in the art before the effective filling date of the claimed invention was made to apply the method of Tussy on “a gate apparatus as the face image of the authentication target” in order to increase “airport security” (Tussy: para.204).

Regarding claim 9, 18, Tussy discloses, wherein in the face authentication, a feature amount of a face extracted from the face image of the authentication target and a feature amount of a face extracted from a reference face image of each registered user are collated with each other, and similarly between the face image of the authentication target and the reference face image is calculated (see fig.4 and para.95—para.97).  

Regarding claims 10 and 19, each of them is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant’s arguments, with respects to claims 1.and 19, filed on 05/20/2022, have been fully considered but they are not persuasive. It is because that Tussy discloses “[t]he level of correspondence required to determine that the enrollment information sufficiently corresponds with the authentication information in the login attempt may be set in advance”, cf. para.99; and  “[t]he user then, via the user interface, indicates that he or she would like to set up the authentication system in response to the prompt”, cf. para.82. In other words, Tussy discloses that a request of a changing of the threshold is received from a user as recited in the claims. Therefore, the argument is unpersuasive.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/19/2022